              Case 5:15-cv-01824-BLF Document 422 Filed 02/21/19 Page 1 of 2



     SMITH PATTEN
 1   DOW W. PATTEN, ESQ. (SBN:135931)
     50 California St., Suite 1500
 2   San Francisco, California 94111
     Telephone (415) 402-0084
 3   Facsimile (415) 520-0104
     dow@smithpatten.com
 4
     Attorneys for Plaintiff
 5   ROBERT HEATH
 6
 7                               UNITED STATES DISTRICT COURT
 8
                           THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN JOSE DIVISION
10
11
12   ROBERT HEATH, and CHERYL                        )
     FILLEKES,                                       )       Case No.: 15-cv-01824-BLF
13                                                   )
                   Plaintiffs, on behalf of          )       STIPULATED REQUEST FOR
14                                                   )       DISMISSAL WITH PREJUDICE;
     themselves and others similarly situated,       )       [PROPOSED] ORDER
15                                                   )
            v.                                       )
16                                                   )
     GOOGLE, LLC, a Delaware corporation             )
17                                                   )
                                                     )
                   Defendant.                        )
18                                                   )
19                                                   )
     _____________________________________
20
21
            Plaintiff Robert Heath, and Defendant Google, LLC, through their respective counsel of
22
     record herein, hereby jointly request that this matter be dismissed with prejudice as to Plaintiff
23
24   Heath only, each side to bear its own fees and costs.

25   ///

26   ///
27
     ///
28
     ///

                                                         1
                                   STIPULATED REQUEST FOR DISMISSAL
                                         Case No.: 15-cv-01824-BLF
               Case 5:15-cv-01824-BLF Document 422 Filed 02/21/19 Page 2 of 2



      SO STIPULATED,
 11
 22   Date: February 21, 2019                      SMITH PATTEN

 33                                                 /S/ DOW W. PATTEN
                                                   DOW W. PATTEN
 44                                                Attorney for Plaintiff Robert Heath
 55
 66
 77   Date: February 21, 2019                      OGLETREE, DEAKINS
 88
                                                    /S/ THOMAS. M. McINERNY
 99                                                THOMAS M. McINERNY
                                                   Attorneys for Defendant, Google, LLC
10
10
 10

11
11
 11

12
12
 12
                                             [PROPOSED] ORDER
13
13
 13

14
14
 14
              Based upon the Stipulation of the parties Plaintiff Robert Heath and Defendant Google, LLC,
15
15
 15

16
16
 16   this matter is hereby DISMISSED WITH PREJUDICE as to Robert Heath and Google, LLC., each

17
17
 17   side to bear its own fees and costs.
18
18
 18

19
19
 19
      Dated:____________________
             February 21, 2019                                    ____________________________
20
20
 20                                                               Hon. Beth Labson Freeman
                                                                  United States District Judge
21
21
 21

22
22
 22

23
23
 23

24
24
 24

25
25
 25

26
26
 26

27
27
 27

28
28
 28



                                                       2
                                     STIPULATED REQUEST FOR DISMISSAL
                                           Case No.: 15-cv-01824-BLF
